Case 6:20-cv-01433-PGB-GJK Document 26 Filed 03/19/21 Page 1 of 3 PageID 124




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

TIM FOOTE,
                      Plaintiff,
v.
                                                       Case No. 6:20-cv-01433-PGB-GJK
TRANS UNION LLC,
                      Defendant.
                                                 /

      STIPULATION OF DISMISSAL WITH PREJUDICE OF TRANS UNION LLC

TO THE HONORABLE JUDGE PAUL G. BYRON:

        Plaintiff Tim Foote, and Defendant Trans Union LLC file this Stipulation of Dismissal

with Prejudice and in support thereof would respectfully show the Court as follows:

        There are no longer any issues in this matter between Tim Foote and Trans Union LLC to

be determined by this Court. Plaintiff and Trans Union LLC hereby stipulate that all claims and

causes of action that were or could have been asserted against Trans Union LLC are hereby

dismissed with prejudice, with court costs and attorneys’ fees to be paid by the party incurring

same.

                                            Respectfully submitted,

                                            /s/ Sarah Holt Sublett
                                            Charlotte Long
                                            Florida Bar No. 0112517
                                            clong@qslwm.com
                                            Sarah Holt Sublett (Pro Hac Vice)
                                            Texas Bar No. 24062788
                                            ssublett@qslwm.com
                                            QUILLING, SELANDER, LOWNDS
                                            WINSLETT & MOSER, P.C.
                                            6900 N. Dallas Parkway, Suite 800
                                            Plano, Texas 75024
                                            (214) 560-5450


                                                                                              1
4893196.1
Case 6:20-cv-01433-PGB-GJK Document 26 Filed 03/19/21 Page 2 of 3 PageID 125
Case 6:20-cv-01433-PGB-GJK Document 26 Filed 03/19/21 Page 3 of 3 PageID 126




                               CERTIFICATE OF SERVICE

        I hereby certify that on the 19th day of March 2021, the foregoing document is being

served this day via U.S. First Class Mail and Electronic Mail to the following non-CM/ECF

participant:

Tim Foote
withoutrecourse@protonmail.com
3208-C East Colonial Drive
Unit 159
Orlando, FL 32803
(407) 633-9297
Plaintiff Pro Se

                                          /s/ Sarah Holt Sublett
                                          Sarah Holt Sublett




                                                                                          3
4893196.1
